DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,993,848. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of instant claims 1-20 are anticipated by claims 1-20 of U.S. Patent No. 10,993,848.
For double patenting to exist as between instant claims 1-20 and claims 1-20 of U.S. Patent No. 10,993,848, it must be determined that instant claims 1-20 are not patentably distinct from claims 1-20 of U.S. Patent No. 10,993,848. In order to make this determination, it first must be determined whether there are any differences between instant claims 1-20 and claims 1-20 of U.S. Patent No. 10,993,848 and, if so, whether those differences render the claims patentably distinct.
Instant claim 1 recites: An absorbent article comprising: 
a. a primary topsheet having a body-facing surface and a garment-facing surface (see claim 1, ln. 2 of the patent); 
b. a backsheet having a body-facing surface and garment-facing surface (see claim 1, ln. 3 of the patent); 
c. an absorbent core having a front end portion, a central portion, and a rear end portion along its length, said core being disposed between said primary topsheet garment-facing surface and said backsheet body-facing surface (see claim 1, ln. 4-6 of the patent), and 
Wherein said article exhibits an article length of from about 371 mm to about 500 mm according to the Article Length Method (see claim 1, ln. 7-8 of the patent); a dry pad thickness of between about 4.6 mm to about 12 mm according to a Pad Thickness Method (see claim 1, ln. 10-11 of the patent); and an Energy of Recovery at a load of 30 ml of from about 4 mJ to about 11 mJ according to a Bunch Compression Method (see claim 1, ln. 11-12 of the patent).  
It is clear that all the elements of instant claim 1 are to be found in claim 1 of U.S. Patent No. 10,993,848. The difference between instant claim 1 of the application and claim 1 of U.S. Patent No. 10,993,848 lies in the fact that claim 1 of U.S. Patent No. 10,993,848 includes more elements (an Acquisition Time for a load of 60 ml of less than about 39 seconds according to a Speed of Acquisition with Balloon Applied Pressure Method) and is thus much more specific. Thus the invention of claim 1 of U.S. Patent No. 10,993,848 is in effect a “species” of the “generic” invention of instant claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant claim 1 is anticipated by claim 1 of U.S. Patent No. 10,993,848, it is not patentably distinct from claim 1 of U.S. Patent No. 10,993,848.
Regarding instant claims 2-20, all of the elements of instant claims 2-20 can be found in claims 2-20 of U.S. Patent No. 10,993,848, respectively. 

Claim Objections
Claims 1 and 4-8 are objected to because of the following informalities:  
Claim 1, ln. 3 should read ---and a garment-facing surface;---
Claim 1, ln. 5 should read ---said absorbent core---
Claim 1, ln. 7 should read ---wherein said absorbent article exhibits---
Claim 4, ln. 2 should read ---according to [[a]] the Pad Thickness Method.---
Claim 5, ln. 2 should read --- according to [[a]] the Bunch Compression Method.---
Claim 6, ln. 1 should read ---wherein said absorbent core comprises---
Claim 7, ln. 2-3 should read ---along [[a]] the length of the absorbent core such that said central portion of said absorbent core is formed---
Claim 8, ln. 2 should read ---said central portion of said absorbent core.---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation”, it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to:
	(a) the breadth of the claims;
	(b) the nature of the invention;
	(c) the state of the prior art;
	(d) the level of one of ordinary skill;
	(e) the level of predictability in the art;
	(f) the amount of direction provided by the inventor;
	(g) the existence of working examples; and
	(h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “wherein said article exhibits…an Energy of Recovery at a load of 30 ml of from about 4 mJ to about 11 mJ according to a Bunch Compression Method.“ The specification does not identify the specific materials for the article used to arrive at the claimed Energy of Recovery value. The specification discloses various materials for the topsheet, backsheet and absorbent core as well as optional layers such as the secondary topsheet. Thus, there are many possible combinations for the layers of the article that would need to be tested in order to arrive at the claimed Energy of Recovery value, which amounts to undue experimentation. The specification does not appraise on of ordinary skill in the art before the effective filing date of the claimed invention on how to construct an article with the claimed properties and accordingly, at least (a) the breadth of the claims; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure have not been met. 
Accordingly, claim 1 and its dependents, claims 2-20, fail to comply with the enablement requirement. 
Claim 2 recites “wherein said article exhibits an Acquisition Time for a load of 60 ml of less than about 37 seconds according to the Speed of Acquisition with Balloon Applied Pressure Method.” The specification does not identify the specific materials for the article used to arrive at the claimed Energy of Recovery value.
Claim 2, and its dependent, claim 3, fail to comply with the enablement for similar reasons stated above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the Article Length Method" in ln. 8. There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-20 also rejected due to dependency on claim 1. 
Claim 2 recites the limitation "the Speed of Acquisition with Balloon Applied Pressure Method" in ln. 2-3. There is insufficient antecedent basis for this limitation in the claim.
	Claim 3 is also rejected due to dependency on claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrnsperger et al. (Pub. No.: US 2014/0163501 A1) in view of Mansfield (Pub. No.: US 2007/0249254 A1).
	Regarding claim 1, Ehrnsperger discloses (fig. 1, 6) an absorbent article (20) comprising:
a primary topsheet (24) having a body-facing surface and a garment-facing surface;
a backsheet (25) having a body-facing surface and a garment-facing surface; 
an absorbent core (28) having a front end portion (see portion near front side 280), a central portion, and a rear end portion (see portion near back side 282) along its length (see fig. 6), said core being disposed between said primary topsheet garment-facing surface and said backsheet body-facing surface (¶ 0032, ln. 1-3).
	Ehrnsperger further discloses an article length L and channels having a length L’ that is at least 10% of the length L (¶ 0086, ln. 5-7) and that the length of the short channels may be 40 mm (¶ 0158, ln. 9-12). Thus, a channel length L’ of 40 mm provides an article length that is 400 mm, which falls within the claimed range of 371 mm to about 500 mm. 
	Further, Ehrnsperger discloses a dry pad thickness of between 4 mm to 12 mm (¶ 0036, ln. 8-11) which overlaps with the claimed range of about 4.6 mm to about 12 mm.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
While Ehrnsperger does not explicitly disclose that the article length is measured according to the Article Length Method and that the dry pad thickness is measured according to a Pad Thickness Method, such limitations relate to methods, which, in this case, impart no further limitations on the structure of the device. 
Ehrnsperger fails to disclose an Energy of Recovery at a load of 30 ml of from about 4 mJ to about 11 mJ according to a Bunch Compression Method.  
Mansfield teaches an absorbent article (120) in the same field of endeavor. Mansfield teaches that it may be desirable for elements of the article to have a particular energy of recovery value such that a particular amount of energy is expended and recovered during loading and unloading of a material (¶ 0038). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent article of Ehrnsperger such that the energy of recovery at a load of 30 ml such that it optimized to be from about 4 mJ to about 11 mJ in order to provide a suitable amount of energy expended and recovered during loading of the article, such that the article remains sturdy when it is loaded with waste, as suggested by Mansfield (¶ 0038). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
While Mansfield does not explicitly teach that an Energy of Recovery is measured according to a Bunch Compression Method, such limitation relates to a method, which, in this case, impart no further limitations on the structure of the device. 
	Regarding claim 4, Ehrnsperger discloses a dry pad thickness of between 4 mm to 12 mm (¶ 0036, ln. 8-11) which overlaps with the claimed range of about 4.8 mm to about 10 mm.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 5, as discussed above in claim 1, Mansfield suggests that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the energy of recovery. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent article of Ehrnsperger such that the energy of recovery at a load of 30 ml such that it optimized to be from about 4.3 mJ to about 10 mJ in order to provide a suitable amount of energy expended and recovered during loading of the article, such that the article remains sturdy when it is loaded with waste, as suggested by Mansfield (¶ 0038). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 6, Ehrnsperger discloses (fig. 8) wherein said core comprises 
a) a first laminate which includes a first superabsorbent layer (first layer 61 of absorbent material) disposed onto a first distribution layer (first substrate 16) (see fig. 8, ¶ 0053, ln. 15-17) and 
b) a second laminate which includes a second distribution layer (second substrate 16’) joined to a second superabsorbent layer (second layer 62 of absorbent material) (¶ 0053, ln. 17-19); 
wherein said first distribution layer is joined to said second distribution layer (see fig. 8, ¶ 0050, ln. 16-22). 
Regarding claim 8, Ehrnsperger discloses (fig. 1) wherein said front end portion and said rear end portion are respectively disposed at opposing ends of said central portion of said core (see fig. 6). 
Regarding claim 12, Ehrnsperger discloses wherein said first or second superabsorbent layers are substantially free of airfelt (¶ 0049, ln. 15-16).  
Regarding claim 13, Ehrnsperger discloses wherein said first superabsorbent layer is disposed discontinuously onto the first distribution layer (¶ 0053, ln. 2-4).
Regarding claim 14, Ehrnsperger discloses (fig. 8) wherein said second superabsorbent layer is disposed in a continuous pattern (see fig. 8, second superabsorbent layer is disposed in transversal stripes ¶ 0053, ln. 21-23).  
Regarding claim 15, Ehrnsperger discloses wherein said first and second laminates have cross-direction widths that are the same (first distribution layer and second distribution layer may extend outwardly on all sides of the core and be sealed flat along the whole periphery ¶ 0081, ln. 20-24, and the first and second laminates would thus be the same width).  
Regarding claim 16, Ehrnsperger discloses (fig. 7)wherein said first and second laminates have cross-direction widths that are different (see fig. 7, C-wrap construction where the first distribution layer extends around the core and second distribution layer is present between the wrapped flaps of the first distribution layer and the absorbent material, first laminate thus has greater cross-direction width). 
Regarding claim 17, Ehrnsperger discloses (fig. 8) wherein said first and second laminates have machine-direction lengths that are the same (see fig. 8, first distribution layer and second distribution layer may extend outwardly on all sides of the core and be sealed flat along the whole periphery ¶ 0081, ln. 20-24, and the first and second laminates would thus be the same length).  
Regarding claim 19, Ehrnsperger discloses wherein said first and second distribution layers each comprise an airlaid material (first and second distribution layers formed by nonwoven material ¶ 0050, ln. 16-17, nonwoven materials can be formed by airlaying ¶ 0028, ln. 15-17).  
Regarding claim 20, Ehrnsperger discloses (fig. 6, 8) wherein said first and second laminates each have a first end that is complementary in shape to a respective second end of the same laminate (see fig. 6, the absorbent core is rectangular, see fig. 8, first end and second end would be rectangular and thus complimentary in shape).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrnsperger in view of Mansfield, as applied to claim 1 above, and further in view of Kaiser et al. (Pub. No.: US 2015/0238369 A1).
Regarding claim 2, Ehrnsperger in view of Mansfield fail to teach wherein said article exhibits an Acquisition Time for a load of 60 ml of less than about 37 seconds according to the Speed of Acquisition with Balloon Applied Pressure Method.  
Kaiser teaches (fig. 1) an absorbent article (100) and thus in the same field of endeavor. Kaiser teaches that a lower acquisition time is preferred as it reflects less free fluid on the surface of the absorbent article for a given period of time and reduces the opportunity for leakage (¶ 0085, ln. 4-8). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ehrnsperger in view of Mansfield such that the Acquisition Time for a load of 60 mL is optimized to be less than about 37 seconds in order to reduce the opportunity for leakage (¶ 0085, ln. 4-8), as taught by Kaiser. 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
While Kaiser does not explicitly disclose that the Acquisition Time is measured according the Speed of Acquisition with Balloon Applied Pressure Method, such limitation relates to a method, which, in this case, impart no further limitations on the structure of the device. 
Regarding claim 3, as discussed above, Kaiser suggests that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize acquisition time. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ehrnsperger in view of Mansfield such that the Acquisition Time for a load of 60 mL is optimized to be less than about 35 seconds in order to reduce the opportunity for leakage (¶ 0085, ln. 4-8), as taught by Kaiser. 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.

Claims 7, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrnsperger in view of Mansfield, as applied to claim 6 above, and further in view of Graef et al. (Pub. No.: US 2002/0007169 A1).
Regarding claim 7, Ehrnsperger in view of Mansfield fail to teach wherein said first distribution layer is joined to said second distribution layer in an offset manner along a length of the core such that said central portion of said core is formed from an overlapping joinder of said first and second laminates.  
Graef teaches (fig. 9A-9B) an absorbent core (construct 160) for use in an absorbent article (abstract) comprising a first laminate (first composite 150) comprising a first distribution layer (strata 154) and a second laminate (second composite 100) comprising a second distribution layer (strata 112), wherein said first distribution layer is joined to said second distribution layer in an offset manner along a length of the core such that said central portion of said core is formed from an overlapping joinder of said first and second laminates (see fig. 9B).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second distribution layer of Ehrnsperger in view of Mansfield such that they joined to said second distribution layer in an offset manner along a length of the core such that said central portion of said core is formed from an overlapping joinder of said first and second laminates, as taught by Graef, as such configuration can provide a first laminate that can act as a pledget and rapidly acquire and temporarily store liquid (Graef ¶ 0151, ln. 5-8) and a second laminate that serves as a liquid storage core (Graef ¶ 0151, ln. 9-10).  
Regarding claim 11, Ehrnsperger in view of Mansfield fail to teach wherein each of said first and second superabsorbent layers span greater than 50% of the cross-direction width of the respective adjoining first or second distribution layer.  
Graef teaches (fig. 9A-9B) an absorbent core (construct 160) for use in an absorbent article (abstract) comprising a first laminate (first composite 150) which includes a first superabsorbent layer (strata 156) and disposed onto a first distribution layer (strata 154) and a second laminate (second composite 100) including a second distribution layer (strata 112) joined to a second superabsorbent layer(strata 116), wherein each of said first and second superabsorbent layers span greater than 50% of the cross-direction width of the respective adjoining first or second distribution layer (see fig. 9A).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second laminates of Ehrnsperger in view of Mansfield such each of said first and second superabsorbent layers span greater than 50% of the cross-direction width of the respective adjoining first or second distribution layer, as taught by Graef, as such configuration can provide a first laminate that can act as a pledget and rapidly acquire and temporarily store liquid (Graef ¶ 0151, ln. 5-8) and a second laminate that serves as a liquid storage core (Graef ¶ 0151, ln. 9-10).  
	Regarding claim 18, Ehrnsperger in view of Mansfield fail to teach wherein said first and second laminates have machine-direction lengths that are different.  
	Graef teaches (fig. 9A-9B) an absorbent core (construct 160) for use in an absorbent article (abstract) comprising a first laminate (first composite 150) and a second laminate (second composite 100), wherein said first and second laminates have machine-direction lengths that are different (see fig. 9B). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second laminates of Ehrnsperger in view of Mansfield such that they have machine-direction lengths that are different, as taught by Graef, as such configuration can provide a first laminate that can act as a pledget and rapidly acquire and temporarily store liquid (Graef ¶ 0151, ln. 5-8) and a second laminate that serves as a liquid storage core (Graef ¶ 0151, ln. 9-10).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrnsperger in view of Mansfield, as applied to claim 6 above, and further in view of Moriya et al. (Pub. No.: US 2017/0135869 A1).
Regarding claim 9, Ehrnsperger in view of Mansfield fail to disclose wherein said first and second superabsorbent layers have different cross direction widths from one another.  
Moriya teaches (fig. 1-2) an absorbent article (urine-absorbing pad 100) in the same field of endeavor comprising a first superabsorbent layer (140b) and a second superabsorbent layer (140a), wherein said first and second superabsorbent layers have different cross direction widths from one another (see fig. 1-2, ¶ 0110, ln. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second superabsorbent layers of Ehrnsperger in view of Mansfield such that they have different cross direction widths from one another, as taught by Moriya, in order to improve the wearing feeling of the absorbent article when it is worn (Moriya ¶ 0111, ln. 1-8). 
Regarding claim 10, as discussed above in claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second superabsorbent layers of Ehrnsperger in view of Mansfield such that they have different cross direction widths from one another, as taught by Moriya. Moriya further teaches (fig. 1-2) wherein said first superabsorbent layer has a lesser cross-direction width than said second superabsorbent layer (see fig. 1-2, ¶ 0110, ln. 1-4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781